116 F.3d 1485
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Neal Allen HAGE, Petitioner-Appellant,v.James M. GAMBLE, Administrator, Montana State Prison;Joseph P. Mazurek, Attorney General for the Stateof Montana, Respondents-Appellees.
No. 96-35726.
United States Court of Appeals, Ninth Circuit.
Submitted June 17, 1997.**Decided June 23, 1997.

Appeal from the United States District Court for the District of Montana, CV-94-00049-PGH;  Paul G. Hatfield, District Judge, Presiding.
Before:  GOODWIN, SCHROEDER, and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
Neal Allen Hage, a Montana state prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2254 habeas corpus petition challenging his conviction for deliberate homicide.  On May 29, 1997, this court received notice that Hage died on May 15, 1997.  Accordingly, we dismiss Hage's appeal as moot.  See Picrin-Peron v. Rison, 930 F.2d 773, 775 (9th Cir.1991) (habeas petition moot if court without power to grant requested relief);  see also United States v. Pauline, 625 F.2d 684, 685 (9th Cir.1980) (holding that only death pending a direct appeal will abate all proceedings from their inception;  whereas death pending subsequent petitions for review will result in dismissal of petition).


3
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3